Citation Nr: 1500187	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or to service-connected disability.

2. Entitlement to service connection for stroke residuals, to include as secondary to herbicide exposure or to service-connected disability.

3. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial rating in excess of 10 percent for coronary artery disease with myocardial infarction prior to November 15, 2014 and from March 1, 2014.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from September
2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA)
Regional Offices (RO) in Providence, Rhode Island and Hartford, Connecticut
Jurisdiction of the claims file rests with the Hartford RO.

In July 2014, the Board remanded the claims for additional development. Following the Board's remand, in a September 2014 rating decision, the AOJ granted a 100 percent total temporary rating for myocardial infarction associated with the service-connected coronary artery disease for the period from November 15, 2013 to February 28, 2014.  The Board accordingly listed this issue as noted on the title page.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and stroke residuals and for increased rating for coronary artery disease with myocardial infarction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal.


CONCLUSION OF LAW  

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) .

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claim for increased initial rating herein decided arises from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for the disability. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (2003). Consequently, further discussion of the VCAA's notification requirements with regard to the claim herein decided is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records. The Veteran was also provided with VA examinations in October 2011 and September 2014-pursuant to the Board's July 2014 remand-as to his disability on appeal. As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.


II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Here, the RO granted service connection for PTSD in a March 2012 rating decision.  A 30 percent rating was assigned, effective July 29, 2011 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

VA outpatient treatment records document symptoms of depression related to the Veteran's stroke.  No evidence of acute psychosis was indicated.

An October 2010 report notes that the Veteran reported that he had good relationships with his family members and with many friends.  The examiner noted that he seemed to be in good spirits with many interests, including music.  He was administered a Geriatric Depression Scale test, which suggested that he was not currently experiencing depression, though the Veteran did express that he occasionally had "bad days."  He denied thoughts of harming himself or others, and was determined to not be at risk for suicide.

On VA psychiatric examination in October 2011, the Veteran reported that he was single and that he believed that his mental health symptoms had a negative impact on his relationships, as evidenced by a history of problems with interpersonal relationships.  He also reported that, although he had friends and did engage in activities and hobbies, he did occasional isolate. 

The Veteran reported that he worked various jobs following service, including as a travel agent, store owner, and independent contractor delivering newspapers.  He was unemployed and endorsed only minor deficits in occupational functioning related to a history of mental health symptoms.  These symptoms were primarily caused by a history of hypervigilance and stress related to intrusive thoughts and memories of the Vietnam War.

At the time of examination, the Veteran had not actively engaged in treatment for his history of mental health symptoms. He denied a history of difficulties with law, a history of violence, and a history of drug or alcohol abuse.

The examiner indicated that the symptoms that applied to the Veteran's diagnoses included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.

The examiner diagnosed PTSD and assigned a GAF score of 55. He indicated that the level of occupational impairment level was best described as mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He commended that the Veteran's impairment was significantly impacted by his medical issues, including a history of coronary artery disease and stroke; his current mental health symptoms appeared to be only mildly impacting his social and occupational functioning.

In December 2012, the Veteran described his mood as "not that bad." He explained that his fluctuations in mood were largely attributed to frustration and decreased self-confidence secondary to his recent physical (walking) limitations.

In May 2013, the Veteran indicated that he lived in senior housing and had a good
social support system. He reported his brother took him on monthly shopping trips for groceries, he has a good friend that lived nearby, and that he took walks with a friend's son. He indicated he enjoyed spending his time reading, watching TV, and getting out and doing things. He also said these activities were a source of stress relief.  He reported that he was independent with activities of daily living.

He scored an 8/15 on the Geriatric Depression Scale, which was elevated for symptoms of depression. He reported that his mood has been bad lately as he had not been able to walk as much as he would like to and he had urinary incontinence. He stated that he also did not like feeling dependent on others and felt like sometimes he was making others go out of their way to help him.

A September 2013 VA psychology noted indicated that the Veteran appeared neatly dressed and groomed. Speech was of normal rate, rhythm, and prosody. Thought process was logical and coherent. Mood was slightly dysthymic and affect was mood-congruent.  He described his mood as "sometimes good, sometimes bad." The main trigger for poor mood he identified is his ongoing difficulty with urinary incontinence. Consistent with his last visit, his Geriatric Depressive Scale score indicated depressive symptoms. He denied suicidal/homicidal ideation. He described good support from his family and friends.

In a May 2014 psychology note, it was indicated that the Veteran was assigned to a clinician in Health Psychology, but never engaged despite continued efforts.

On VA examination in September 2014, the Veteran reported that since suffering a stroke in 2010, he had resided in senior housing.  He was not working and stopped working after the stroke.  He expressed that his co-morbid medical conditions prohibited him from working, and that he would probably still be working if he did not have a stroke.  Prior to the stroke, he denied any history of difficulties with vocational performance and/or conduct during his last position.  He denied experiencing any vocational difficulties related to his Vietnam and/or PTSD experiences, even upon repeated probing.

He denied a history of suicide and/or homicide attempts or a history of aggression.  He was not currently involved in mental health treatment.  He previously took Mirtazapine for psychiatric concerns, but was taken off all of his medication in November 2013 at the time he was having kidney problems.  

The examiner noted that a review of the Veteran's VA treatment records reflecting that he expressed periods of agitation and "feeling bad" but mainly attributing his emotional distress to his physical limitations, including those resulting from his stroke.  These records also reflected multiple efforts to re-engage the Veteran in mental health treatment following the stroke, which he declined, with most of his encounters primarily associated with routine behavioral health screenings by clinical health psychology in the Interdisciplinary Stroke Clinic.

Current symptoms endorsed included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names and directions.

On mental status examination, the Veteran was adequately groomed and casually dressed.  His mood was calm/pleasant and affect was within normal limits.  Speech content was logical and goal-directed.  He was cooperative.  He indicated that he had difficulty recalling events that occurred before his stroke at times.  He denied suicidal or homicidal ideation, psychosis or mania.  Insight and judgment were noted to be adequate.

The examiner found that, on examination, the Veteran did not meet DSM-V (or DSM-IV) criteria for current symptoms of PTSD as (1) he denied clinically significant and persistent re-experiencing of his combat trauma; (2) he denied clinically significant and persistent avoidance of trauma related stimuli; and (3) the nature scope and severity of his trauma related symptoms of hyperarousal failed to meet the clinical threshold to warrant a DSM-V (or DSM-IV) diagnosis of PTSD. He did, however, report ongoing distress which was at times associated with his trauma experiences while in service, including ongoing clinically significant changes in mood and/or cognition. 

As an example, the Veteran reported that he often became emotional across various situations (to include attending memorials, when thanked for his military service, and/or when he saw something that was especially patriotic).  During these periods, the Veteran stated that he might begin to cry and experience increased emotional distress.  He reported that he often watched programs related to the military and/or the Vietnam War on television.  He stated that he often becomes angered by feeling that he went to war for the wrong reasons or feeling as though he was lied to about the real reasons behind the Vietnam War. He reported that he has never wanted children out of concern about what kind of world they live in.

Given the Veteran's reported symptoms, the examiner diagnosed other specified trauma or stressor-related disorder.   She noted that this particular diagnosis is offered in cases in which individuals report PTSD-like symptoms that continued to cause them some distress yet fail to meet full criteria for PTSD, as was the case with this particular veteran.  The examiner opined that this diagnosis was not a novel or separate mental health condition but rather it is likely that some of the Veteran's prior symptoms of PTSD, as noted in the prior examination, had abated and thus his former condition of PTSD has now progressed to the new diagnosis.  Moreover, the examiner indicated that the diagnosis was considered to be related to military/combat exposure given the onset and course of the Veteran's psychiatric symptoms.

With respect to occupational and social impairment, the examiner determined that while a mental condition had been formally diagnosed, his symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

Based on the foregoing, the Board finds that a rating in excess of 30 percent for PTSD is not warranted.  As noted above, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Rather, the Veteran's speech has been described as generally normal in rate, tone, and content.  The Veteran has denied panic attacks and endorsed only mild short-term memory impairment.  The Veteran's judgment and thinking have been described as intact on examination and on treatment.  

The Board acknowledges the October 2011 VA examiner's report of difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  However, while the record reflects that the Veteran is no longer working, his inability to work has been attributed to his stroke and physical limitations.  The Veteran later denied significant problems while he was working on VA examination in 2014.  Moreover, VA treatment records document that the Veteran has a good support system and strong relationships with family members and friends.   As such, these symptoms are not shown to cause difficulty in establishing and maintaining effective work and social relationships such as to warrant an increased 50 percent rating.  Moreover, the 30 percent rating currently assigned contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In addition, while there indication in the Veteran's treatment records of occasional disturbances in motivation and mood, these have been attributed largely to the Veteran's frustrations over his physical limitations and effects of the stroke, and not to the service-connected PTSD.  

The Board further notes that the GAF score of 55 assigned on VA examination in 2011, alone, does not provide a basis for assigning a rating in excess of 30 percent for PTSD. A GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).    

While the assignment of a score of 55 might suggest some impairment greater than that contemplated the initial 30 percent rating assigned, it is but one factor for consideration in assigning a rating in this case. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 50 percent rating.  As indicated, more than mild symptomatology and difficulty in social or occupational functioning is not demonstrated.  

Accordingly, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted.  

As a final point, the Board notes that it has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating or required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD. See Mauerhan, 16 Vet. App. at 436.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.   All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disability impact his ability to work.  However, the level of interference shown is contemplated by the disability evaluation already assigned to the Veteran's disorder.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted

For the foregoing reasons, the Board concludes that there is no basis for the assignment of staged ratings for the service-connected PTSD, as his symptoms have been primarily the same throughout the period of the appeal, and finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating  in excess of 30 percent for PTSD is denied.

REMAND

With respect to the claim for service connection for hypertension, in the July 2014 remand, the Board instructed that the Veteran be afforded a VA examination to determine the etiology of the claimed hypertension and stroke residuals. The Veteran was afforded an examination in September 2014.  That examiner provided an opinion on whether the Veteran's hypertension was directly related to service or to his in-service exposure to Agent Orange.  However, she did not address whether the Veteran's hypertension is secondary to service-connected disability, which in this case include coronary artery disease and myocardial infarction and PTSD. 

With respect to the claimed stroke residuals, the examiner also provided an opinion as to whether the disability was directly related to service or to his in-service exposure to Agent Orange.  While she found that the etiology of the ischemic stroke was most likely atherosclerotic disease and was not due to hypertension or coronary artery disease, she did not provide an opinion on aggravation by a service-connected disability or hypertension. 

Thus, for these reasons, the Board finds that an additional medical opinion is necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the claim for increased rating for coronary artery disease, in an October 2014 correspondence, the Veteran's representative expressed that the August 2014 VA examination was inadequate because the Veteran was apparently not afforded an echocardiogram.  Review of the September 2014 VA examination report indicates that the examiner referred to a recent August 2014 VA echocardiogram; however, this is unclear as the date of echocardiogram is listed as "08/2011/2014."  The electronic claims file includes VA outpatient treatment records dated though July 2014.  In addition, VA outpatient treatment records discuss a March 2014 echocardiogram report contained in VISTA imaging, but the report is also not of record.  
The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to obtain from the VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, and in particular a March 2014 echocardiogram report noted to be contained in VISTA imaging, as well as the report of August 2014 echocardiogram. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  If such records are unavailable or there is no indication that the Veteran was afforded an echocardiogram in August 2014, the AOJ should afford the Veteran another VA examination to determine the current severity of the service-connected  coronary artery disease with myocardial infarction and to provide any necessary testing, to include cardiac testing and echocardiogram analysis.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  Then the AOJ should take all indicated action to return the Veteran's claims file to the examiner who conducted the September 2014 VA examination, or if she is unavailable, to another appropriate medical professional to determine the nature and likely etiology of the claimed hypertension and stroke residuals. If an examination is necessary, one should be provided. 

The VA examiner then should be asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disability, to include PTSD and coronary artery disease.

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stroke was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by hypertension or any service-connected disability, to include PTSD and coronary artery disease.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

 A complete rationale should be provided for any opinions expressed.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the AOJ should issue a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


